Citation Nr: 1022025	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for the 
residuals of stress fractures of the left and right tibias.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to April 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, in which the RO, in pertinent part, granted service 
connection and assigned a noncompensable rating for bilateral 
stress fractures, left and right tibia.  The Veteran has 
perfected an appeal with respect to the initial disability 
rating assigned.  In June 2009 the Board remanded the matter 
to the RO for additional development.

The Board observes that the Veteran's residuals of stress 
fractures of the left and right tibias are rated as a single 
disability under Diagnostic Code 5262.  As will be explained 
below, the Board believes that the issue of whether the 
Veteran is entitled to a separate rating for each tibia under 
Diagnostic code 5262 may be reasonable inferred from the 
evidence of record.  Thus, for purposes of this appeal, the 
Board will construe the issue as listed on the cover page.


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
Veteran's residuals of stress fractures of the right and left 
tibias are productive of no more than slight impairment.


CONCLUSIONS OF LAW

The criteria for a separate 10 percent rating for the 
residuals of a stress fracture of the left tibia have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2009).

The criteria for a separate 10 percent rating for the 
residuals of a stress fracture of the right tibia have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the Veteran 
is being granted an increased rating back to the date of 
service connection, staged ratings are inappropriate here.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Recitation of Evidence

At a VA examination in May 2004, the Veteran reported a 
history of stress fractures in both legs.  In October 2002, 
the Veteran was complaining of pain in the lower legs.  
Review of the Veteran's service treatment records showed 
evaluation for leg pain.  A diagnosis of stress fractures in 
both tibias was given after a bone scan was performed.  The 
Veteran stated that currently his legs do not hurt unless he 
runs or walks a great distance.  There was no specific leg 
injury and no history of osteomyelitis.  On taking the 
Veteran's history, the examiner noted that there was no pain, 
weakness, stiffness, swelling, heat, redness, or drainage.  
There was no instability or giving away.  There was no 
current treatment for the lower leg pain.  The Veteran 
reported periods of moderate flare-ups that completely depend 
on the Veteran's activity and the flare-ups occur if the 
Veteran runs or walks a great distance.  There were no other 
functional impairments during flare-ups.  There was no 
evidence of active infection.  There was no use of crutches, 
braces, canes, or corrective shoes.  The Veteran's job 
working with the Kentucky State Police was not affected by 
this condition, nor was the Veteran's daily activities.  Upon 
physical examination, the Veteran's posture and gait were 
normal.  Upper and lower extremity reflexes were equal and 
symmetric.  Examination of the legs showed no tenderness to 
palpation of the tibia or the knees.  There was no redness or 
inflammation of the legs.  There was no muscle atrophy and 
muscle strength appeared normal.  There was very mild pes 
planus bilaterally.  The Veteran was diagnosed with stress 
fractures of the left and right tibia.  

A May 2007 VA x-ray report of the right and left tibia and 
fibula shows that there were no overt fractures displayed and 
no dense line or periosteal reaction to suggest an acute 
process.  The impression was negative for any fractures.  

During the medical history portion of a VA examination in May 
2007, the Veteran stated that he started having trouble with 
his legs while on active duty.  A bone scan showed he had 
bilateral shin splints.  Several x-rays, since 2002, have 
been normal.  He stated that he has continued to have 
problems.  The Veteran reported that his pain was a deep ache 
and always in the same spot - on the tibia and mid-shaft 
anteriorly.  He reported that prolonged walking, longer than 
ten minutes, running, or jogging up and down an uneven grade, 
made his symptoms worse.  The Veteran stated that rest, 
Motrin, and massaging the area made it feel better.  On a 
scale from one to ten, the Veteran stated that during a 
flare-up, his pain was from five to six.  The Veteran denied 
needing a crutch, cane, brace, or corrective shoe.  He denied 
any episodes of dislocation, recurrent subluxation, or 
inflammatory arthritis.  The Veteran stated that the 
condition has affected his usual occupation and daily life 
because he cannot pass the PT test for the Kentucky State 
Police, therefore he cannot be a trooper.  He reported 
currently working as a dispatcher for the Kentucky State 
Police and would like to be a state trooper, but cannot pass 
the two minute PT test.  The Veteran stated that after a 
minute and a half, he experiences excruciating pains in the 
tibia and it slows him down or he has to quit.  He also 
reported not being able to run or jog recreationally because 
of pain.  

Upon physical examination, the thighs, calves, knees, and all 
ankles all had circumference equal bilaterally.  There was no 
redness or effusion noted on the ankles or knees on either 
leg.  Muscle strength in both legs was five out of 5 and 
equal.  The Veteran's gait was normal and he had no abnormal 
shoe wear.  The Achilles tendons were in good alignment and 
were nontender.  He had full range of motion of both ankles 
without weakness, spasm, pain, or fatigability.  The 
Veteran's active and passive range of motion of the ankles, 
bilaterally, was equal.  Repetitive motion testing of the 
bilateral ankles was normal; there was no showing of pain or 
any change in range of motion.  There was no weakness, 
fatigability, or lack of endurance on either ankle 
examination.  Upon examination of both knees, there was 
normal circumference and no crepitus.  Muscle strength in the 
legs was five out of five and equal.  There was no redness or 
effusion in either knee.  The ligaments were intact in both 
knees and McMurray, Lachman, and Apley signs were negative in 
both knees.  The Veteran had full range of motion of the 
bilateral knees both on active and passive examination.  He 
had range of motion to 120 degrees in both knees with no 
pain, weakness, spasms, pain, fatigability, or incoordination 
noted.  The repetitive motion testing of both knees was 
within normal limits.  There was no weakness or pain found on 
examination.  Upon examination of both hips, the Veteran had 
full range of motion without weakness, spasm, pain, or 
fatigability.  He had no pain on examination.  The active and 
passive range of motion of the hips was normal in all angles.  
The Veteran's repetitive motion testing did not show any 
weakness, pain, spasms, or fatigability in either hip.  He 
had normal hip, knee, and ankle examinations.  

On deep knee bends, the Veteran had no pain in the knee but 
did have pain in the right tibia midshaft.  There was no pain 
in the left tibia.  Upon examination of the tibia, pressing 
with force, he had pain in the midshaft of the right tibia 
only, none in the left.  He was able to stand on his toes and 
was able to stand on his heels, tandem and duck walk.  The 
Veteran was diagnosed with left and right tibia shin splints. 
The right shin splint was symptomatic during examination.  

The examiner noted that in the last twelve months, the 
Veteran had no incapacitating episodes not has he been 
hospitalized or lost a job or changed a job due to his 
condition.  However, he was unable to pass the PT test 
several years ago due to his shin splints and became a 
dispatcher instead of a patrolman as a result.  

A December 2009 x-ray report of the right and left tibia and 
fibula shows no osseous or articular abnormalities and no 
change from May 2007 x-rays.  The impression was normal legs.  
A VA examiner stated the Veteran had normal tibia and fibula 
bilaterally.  

A January 2010 VA examiner, who reviewed the claims files, 
opined that the Veteran likely did not have any current 
stress fractures of the tibia bilaterally, since current 
imaging studies fail to show stress factures and activity 
level of the Veteran is likely less now that he is out of the 
service, allowing the fractures to heal.

Analysis

The Veteran contends that his residuals of stress fractures 
of the left and right tibias are more severely disabling than 
is reflected by the currently assigned noncompensable 
disability rating.  Specifically, throughout the entire 
appeal period, the Veteran relates that he experiences pain 
when he attempts to run or engage in other robust physical 
activity.  In his July 2004 notice of disagreement, the 
Veteran indicates that he has pain even walking, although 
especially running.  The Veteran reiterates that he told the 
2004 VA examiner that he occasionally got pain with prolonged 
walking or running.  In November 2006, the Veteran continues 
to maintain that he cannot run very far before his legs start 
to hurt, and that he cannot walk more than a city block 
before he starts to feel pain in his legs.

The Veteran's residuals of stress fractures of the left and 
right tibias are currently rated as a single disability under 
Diagnostic Code 5262, which contemplates impairment of the 
tibia and fibula.  Under this code, malunion of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent evaluation, moderate knee or ankle disability 
warrants a 20 percent evaluation, while a 30 percent 
evaluation is assigned in marked malunion cases.  A maximum 
40 percent evaluation is warranted for nonunion, with loose 
motion, requiring a brace.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2009).

The Board notes that DC 5010 addresses the issue of arthritis 
due to trauma, substantiated by x-ray findings, which is to 
be rated as degenerative arthritis under DC5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  The Veteran has 
not been diagnosed with any form of arthritis and therefore, 
DCs 5010 and 5003 are not for application in this matter.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including DC 5256 (ankylosis), DC 
5257 (other impairment, including recurrent subluxation or 
lateral instability), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (symptomatic removal of semilunar 
cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia 
and fibula), and DC 5263 (genu recurvatum).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.

After a careful and considered review of record evidence, the 
Board finds that the May 2007 VA examiner's findings of pain 
in the Veteran's right tibia midshaft on deep knee bends and 
pain in the midshaft of the right tibia upon pressing with 
force; reports of flare-ups and slight functional limitation 
of the right and left leg to the VA examiners and the 
Veteran's credible statements to VA throughout the entire 
appeal period are all pertinent to its analysis.  Given these 
findings, particularly when viewed in along with the 
Veteran's complaints of pain (which could, presumably, 
account for some additional functional loss), the Board finds 
that the evidence is in relative equipoise and thus 
establishes a basis for the assignment of a 10 percent 
evaluation for each tibia, which is the minimum compensable 
evaluation for impairment of the tibia under Diagnostic Code 
5262.  See 38 C.F.R. §§ 4.7, 4.3, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. at 205-06; see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate evaluations are 
warranted where the symptomatology for the conditions is 
separate and distinct).

A higher disability evaluation under Diagnostic Code 5262 is 
not warranted in this matter, as malunion of the tibia and 
fibula with a moderate or marked disability of the knees are 
not demonstrated by the evidence of record.

The Board has, however, considered alternative avenues 
through which the Veteran may obtain an increased disability 
rating. With regards to Diagnostic Codes 5260 and 5261, the 
Veteran's disability must exhibit a limitation of flexion to 
60 degrees or a limitation of extension to 5 degrees to 
receive a rating under these codes.  No such limitations were 
reported at any of the aforementioned VA examinations or in 
any recent VA treatment record.  As such, separate higher 
ratings cannot be awarded under Diagnostic Codes 5260 or 
5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that the medical evidence of 
record indicates no showing of any recurrent subluxation or 
lateral instability of the Veteran's knees.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage), and 
Diagnostic Code 5263 (for genu recurvatum).  However, as the 
record evidence contains no showing that the Veteran has 
ankylosis of the knees, dislocated or removed semilunar 
cartilage, or genu recurvatum, these diagnostic codes are not 
applicable.

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected left and right leg 
disabilities more nearly approximate the criteria for a 
separate 10 percent rating, for each leg, but no higher, from 
the date of service connection.  38 C.F.R. § 4.7.  




Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his leg disability during the 
period of time on appeal.  In addition, there is no 
indication in the record that his legs markedly interfered 
with his employment-or daily activities, beyond what is 
contemplated in the rating schedule (which contemplates 
industrial impairment) during the period of time on appeal.  
In sum, there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted as there is 
no evidence or contention that the Veteran is unemployable.  
The Veteran reports that he is currently employed full-time.  
Hence, TDIU is not for consideration.  VAOPGCPREC 6-99; 64 
Fed. Reg. 52,375 (1999).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
stress fractures of both legs, by a letter in November 2003, 
before the adverse rating decisions that are the subject of 
this appeal.  A March 2006 letter provided the Veteran with 
the specific notice required by Dingess, supra, including 
information necessary for establishing an initial rating and 
regarding effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Veteran also received an October 2006 letter which 
notified the Veteran what evidence was needed to substantiate 
his claim for an increased rating.  A subsequent adjudication 
was accomplished in February 2010.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claim and any timing issues were nonprejudicial to the 
Veteran, particularly as there has been a subsequent 
adjudication.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA medical 
records.  The Veteran was given VA examinations in connection 
with the claim.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

The Board is also satisfied that the development requested by 
the Board's June 2009 remand has been satisfactorily 
completed and substantially complied with.  This includes 
development to obtain VA treatment records and provide an 
addendum opinion, as well as subsequent RO (AMC) 
readjudication of the claim following the development 
efforts.  Only substantial, and not strict, compliance with 
the terms of a Board remand is required.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a separate 10 percent rating for the residuals 
of a stress fracture of the left tibia is granted, subject to 
the provisions governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for the residuals 
of a stress fracture of right tibia is granted, subject to 
the provisions governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


